Exhibit 10.3

 

FIRST MODIFICATION OF

CONSOLIDATED, AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FIRST MODIFICATION OF CONSOLIDATED, AMENDED AND RESTATED LOAN AGREEMENT
(this “Modification”) is made as of August 1, 2013, by and between SUMMIT HOTEL
OP, LP, a Delaware limited partnership (“Borrower”), and ING LIFE INSURANCE AND
ANNUITY COMPANY, a Connecticut corporation (“Lender”).

 

RECITALS

 

Borrower and Lender executed that certain Loan Agreement dated as of
February 13, 2012 (the “Loan Agreement”) relating to a loan made by Lender to
Borrower in the principal amount of $67,500,000.00) (the “Original Loan”).  The
proceeds of the Original Loan was used for the financing of the real property of
Borrower identified in Section 3.07  of the Loan Agreement.

 

WHEREAS, Borrower and Lender now desire to modify and amend the Loan Agreement
in connection with a new loan made by Lender to Borrower on even date herewith
evidenced by Promissory Note B (the “New Note”) made by Borrower to the order of
Lender in the principal amount of $34,000,000.00 (the “New Loan”).

 

NOW, THEREFORE, for value received, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:

 

1.                                      Incorporation of Recitals.  The
foregoing recitals are incorporated herein as a substantive, contractual part of
this Modification.

 

2.                                      Modifications to the Loan Agreement. 
The Loan Agreement is hereby modified and amended as follows:

 

(a)                                 The term “Loan” is amended to mean,
collectively, the Original Loan and the New Loan.  Borrower acknowledges and
agrees that the term “Mortgages” includes the mortgages and deeds of trust
executed on even date herewith by Borrower in favor of Lender securing the
Original Loan and the New Loan (collectively, the “New Mortgages”).  Borrower
also acknowledges and agrees that the term “Land” includes the “Land” as defined
in the New Mortgages.

 

(b)                                 In Section 1.01 the definition of “Note” is
deleted in its entirety and inserted in its place is the following:

 

“Note” shall mean, collectively, (i) that certain Consolidated, Amended and
Restated Promissory Note dated February 13, 2012 in the original principal
amount of $67,500,000.00, and (ii) Promissory Note B dated August 1, 2013 in the
original principal amount of $34,000,000.00; both made by Borrower and payable
to the order of Lender.”

 

[FIRST MODIFICATION OF CONSOLIDATED,

AMENDED AND RESTATED LOAN AGREEMENT]

ING Nos. 28536 and 28536-02

 

--------------------------------------------------------------------------------


 

(c)                                  Section 3.07 of the Loan Agreement is
amended as follows:

 

(i) the chart appearing in Section 3.07(i) is deleted in its entirety and
inserted in its place is the following:

 

Property

 

Principal
Allocation

 

Allocation
Percentage

 

(1)

3 Galleria Blvd., Metairie, Louisiana

 

$

9,252,845.68

 

9.336885

%

(2)

2 Galleria Blvd., Metairie, Louisiana

 

$

14,699,800.50

 

14.833312

%

(3)

1301 E. 7th Ave., Tampa, Florida

 

$

10,863,411.65

 

10.962079

%

(4)

6280 Ridgewood Court Dr., Jackson, Mississippi

 

$

7,455,278.15

 

7.522991

%

(5)

2455 S. Beulah Blvd, Flagstaff, Arizona

 

$

7,524,137.73

 

7.592476

%

(6)

2821 E. Harmony Road, Fort Collins, Colorado

 

$

7,200,779.64

 

7.266181

%

(7)

975 North Lakeview Pkwy, Vernon Hills, Illinois

 

$

3,356,056.49

 

3.386538

%

(8)

8219 West Jefferson Blvd, Fort Wayne, Indiana

 

$

5,469,146.27

 

5.518820

%

(9)

855 Centre Street, Ridgeland, Mississippi

 

$

8,379,654.47

 

8.455763

%

(10)

801 Ridgewood Road, Ridgeland, Mississippi

 

$

3,665,946.90

 

3.699243

%

(11)

6635 Gateway Blvd, El Paso, Texas

 

$

7,949,118.82

 

8.021317

%

(12)

10680 South Automall, Sandy, Utah

 

$

4,423,392.37

 

4.463568

%

(13)

105 Alex Lane, Charleston, West Virginia

 

$

4,079,970.51

 

4.117027

%

(14)

107 Alex Lane, Charleston, West Virginia

 

$

4,780,382.00

 

4.823800

%

 

TOTAL

 

$

99,099,921.18

 

100.000000

%

 

(ii)  Section 3.07(ii)(c) is deleted in its entirety and inserted in its place
is the following:

 

“Assuming a principal balance of the Note is $90,000,000.00, the Property
(1) release price would be calculated as:

 

“1.20 x 9.336885% x $90,000,000.00 = $10,083,835.80.”

 

(iii)  Any Release Price shall first be applied to the then outstanding
principal balance of the New Note (and the Prepayment Premium thereon shall be
calculated as provided in the New Note).  After Note B is paid in full, the
Release Price shall be applied to the Consolidated, Amended and Restated
Promissory Note evidencing the Original Loan (the “Original Note”) (and the
Prepayment Premium shall be calculated as provided in the Original Note).

 

(iv)  The second sentence of Section 3.07(viii) is amended by deleting
“$33,000,000.00” and inserting in its place “$50,000,000.00.”

 

(d)                                 Section 3.08(e) is deleted in its entirety
and inserted in its place is the following:

 

2

--------------------------------------------------------------------------------


 

“(e) Borrower shall not be permitted to request and close more than a total of
four (4) Substitutions during the Loan term.  Any Substitution Request may
involve multiple Substitute Properties; provided, however, (i) each Substitute
Property shall constitute a Substitution with regards to the maximum of four
(4) Substitutions set forth in the preceding sentence, and (ii) the processing
fee set forth in Section 3.08(f) shall be calculated based upon the number of
individual properties involved in the requested Substitution (e.g., if the
second and third Substitutions were requested at the same time, the aggregate
processing fee as set forth in Section 3.08(f) would be $85,000.00 (calculated
as follows:  $35,000.00 for the second Substitution plus $50,000.00 for the
third Substitution).”

 

(e)                                  The first sentence of Section 3.08(f) is
deleted in its entirety and inserted in its place is the following:

 

“Borrower shall pay a processing fee to Lender equal to $35,000.00 at the
closing of each of the first and second approved Substitutions.  Borrower shall
pay a processing fee to Lender equal to $50,000.00 at closing of the third and
fourth approved Substitutions.”

 

(f)                                   Section 8.01 is amended to insert a new
notice address for Borrower (which replaces the address for Borrower in the Loan
Agreement) as follows:

 

“Summit Hotel OP, LP

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100

Austin, Texas 78738

Attention:  Christopher Eng, General Counsel”

 

3.                                      Prepayment of Original Note. 
Notwithstanding anything in the Original Note to the contrary, Borrower and
Lender hereby agree that the Original Note may only be prepaid in full in
connection with a simultaneous prepayment of the New Note.

 

4.                                      No Impairment of Lien.  Nothing set
forth herein shall affect the priority, validity, or extent of the lien of, or
the operation and effect of, any of the Security Instruments or any of the other
Loan Documents, nor release or change the liability of any party who may now be
or after the date of this Modification become liable, primarily or secondarily,
under the Loan Documents.  Except as expressly modified hereby, the Loan
Agreement shall remain unchanged, is hereby ratified and reaffirmed in all
respects and shall remain in full force and effect.  Nothing herein shall be
construed to constitute a novation of the Note, the Loan, the Security
Instruments, or any of the other Loan Documents.

 

5.                                      Reaffirmation of Representations and
Warranties.  Except as otherwise provided in the following sentence, Borrower
hereby certifies and reaffirms that all of the representations and warranties of
“Borrower” set forth in the Loan Agreement, and all of the representations and
warranties set forth in the other Loan Documents (including, without limitation,
the representations and warranties set forth in Paragraph 41 (ERISA
Representations

 

3

--------------------------------------------------------------------------------


 

and Warranties) in each of the Mortgages, are true and correct in all material
respects, as of the date hereof in the same manner and with the same effect as
though such representations and warranties had been made on and as of the date
hereof, and, by this reference, such representations and warranties are hereby
incorporated herein as if fully set forth in this Modification, and Borrower
shall be deemed to have made such representations and warranties as of the date
of this Modification.  Borrower acknowledges, reaffirms and agrees to the
recourse provisions set forth in the Original Note.

 

6.                                      Successors and Assigns Bound.  This
Modification shall be binding upon Borrower and Lender and their respective
successors and assigns.  Borrower shall not assign any of its rights and
obligations under this Modification without the prior written consent of Lender.

 

7.                                      Amendment and Waiver.  No amendment to
this Modification will be valid unless it is made in writing and executed by the
parties to this Modification.  No specific waiver or forbearance for any breach
of any of the terms of this Modification shall be considered as a general waiver
of that or any other term of this Modification.

 

8.                                      Terms; Entire Agreement.  Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.  This Modification and the Loan Documents contain the complete and
entire understanding of the parties with respect to the subject matters hereof
and no changes to this Modification shall be recognized as valid unless they are
made in writing and signed by the parties.  If any provision of this
Modification is in conflict with any provision of the Loan Agreement or the
Security Instruments regarding the Loan Agreement, the provision contained in
this Modification shall control.

 

9.                                      Severability.  The invalidity,
illegality, or unenforceability of any provision of this Agreement pursuant to
judicial decree shall not affect the validity or enforceability of any other
provision of this Modification, all of which shall remain in full force and
effect.

 

10.                               Applicable Law.  This Modification shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to principles of conflicts of laws thereof.

 

11.                               Counterparts.  This Modification may be
executed in counterparts, each of which will be deemed to be a duplicate
original.

 

12.                               Exculpation.  The liability of Borrower and
its partners and their respective partners, officers, directors and shareholders
personally to pay any obligation accruing or arising hereunder is limited to the
extent set forth in the Note (as defined in the Loan Agreement), which
provisions are incorporated in full herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed this Modification the day
and year first above written.

 

 

 

SUMMIT HOTEL OP, LP, a Delaware limited partnership

 

 

 

By:

Summit Hotel GP, LLC,  a Delaware limited liability company, General Partner

 

 

 

 

 

By:

Summit Hotel Properties, Inc., a Maryland corporation, Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

 

Christopher Eng Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

 

 

LENDER:

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation

 

 

 

 

By:

ING Investment Management LLC, a Delaware limited liability company, as
Authorized Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kurt Wassenar

 

 

Name:

Kurt Wassenar

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------